MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 14 2018, 10:36 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary J. Stock                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

K. T.,                                                   December 14, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-1333
         v.                                              Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Karen M. Love,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         32D03-1803-JD-52



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018               Page 1 of 9
                                  STATEMENT OF THE CASE

[1]   Appellant-Respondent, K.T., appeals the juvenile court’s dispositional order

      placing him with the Department of Correction (DOC) following his admission

      to acts which would have constituted resisting law enforcement, a Class A

      misdemeanor, Ind. Code § 35-44.1-3-1(a)(3); and battery, a Class A

      misdemeanor, I.C. § 35-42-2-1(c)(1), 1 had they been committed by an adult.


[2]   We affirm.


                                                        ISSUE
[3]   K.T. presents one issue on appeal, which we restate as: Whether the juvenile

      court abused its discretion when it placed him with the DOC.


                                     STATEMENT OF FACTS
[4]   K.T., who was born in 2002, was sexually abused by a relative as a toddler and

      by one of his biological mother’s sexual partners at age seven. K.T. was first

      exposed to pornography beginning at age five. K.T. was also physically abused

      by several of his biological mother’s sexual partners and had witnessed

      domestic abuse. As a result of his childhood trauma, K.T. exhibited a

      preoccupation with sexual matters from an early age. K.T. and his younger




      1
        This subsection, cited by the juvenile court in its dispositional order, pertains to Class B misdemeanor
      battery. The parties do not contest that K.T. admitted to acts which would have constituted Class A
      misdemeanor battery if committed by an adult.

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018                   Page 2 of 9
      brother, A.T., were found to be children in need of services (CHINS) and were

      removed from their mother’s care in 2009. K.T. and A.T. were initially placed

      with their great-grandmother, but in July of 2010, both were placed in a pre-

      adoptive home, where the pre-adoptive couple’s biological, minor daughter,

      H.T, also lived. K.T. and A.T. were eventually adopted into the home in 2011.


[5]   K.T.’s behavior in his adoptive home was troubled. K.T. engaged in excessive

      talk of a sexual nature, inappropriately sexually touched peers, and regularly

      viewed pornography. K.T. subjected A.T. to anal sex on three separate

      occasions. K.T. also subjected H.T. to anal sex on three occasions, and he

      instructed A.T. to subject H.T. to anal sex. At times, K.T. masturbated to the

      point of self-injury. K.T. also displayed aggressive behaviors such as pushing

      A.T. down the stairs and having the family dog attack his siblings. K.T. stole

      from his siblings and attempted to set the house on fire. K.T. made false

      allegations of sexual abuse against his adoptive father and reported having

      sexual fantasies about him.


[6]   K.T. has been diagnosed with posttraumatic stress disorder and conduct

      disorder, among other diagnoses. Beginning in 2009, K.T. began receiving

      outpatient therapy. From 2012 through 2014, K.T. received outpatient

      psychiatric, therapeutic, and wrap-around services. K.T. had an inpatient stay

      at Riley Hospital in August of 2013 as a result of behaviors that indicated that

      he was a danger to himself and others. K.T. threatened to commit suicide on at

      least one occasion. K.T.’s adoptive parents reported that K.T. struggled to

      regularly demonstrate any changes outside of the therapeutic environment. For

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 3 of 9
      instance, even after receiving treatment for his sexually maladaptive behavior

      directed toward H.T., K.T. continued to rub up against her, causing her to be in

      fear of him.


[7]   K.T. was placed with his biological mother for four months starting in

      December of 2013. This placement resulted in an escalation of K.T.’s sexual

      behaviors: K.T. attempted to kiss his mother and fondle her breasts, reported

      having sexual fantasies about her, and attempted to observe his mother in the

      shower. K.T. was hospitalized for several days and subsequently went to his

      first residential placement at Oaklawn in March of 2014 to address his constant

      sexual preoccupation and his fear that he would injure someone.


[8]   While at Oaklawn, K.T. received treatment for his sexually maladaptive

      behavior. K.T. had behavioral issues there and was discharged from Oaklawn

      unsuccessfully. On January 15, 2015, K.T. was placed in residential treatment

      at Resolute. K.T.’s treatment at Resolute was designed to address his sexual

      behaviors. While at Resolute, K.T. flashed his peers and staff and was caught

      in a sex act with a peer. K.T. did not successfully complete his treatment at

      Resolute. At that time, K.T.’s adoptive parents wished to have him return to

      their home, but they expressed grave concern about the safety of their other

      children and the children in their neighborhood who might come into contact

      with K.T. On July 29, 2016, K.T. went to his third residential treatment

      facility, Gibault, where his treatment plan included services for his sexually

      maladaptive behaviors. While at Gibault, K.T. was observed touching a peer’s

      genitals and received at least fifteen reports for conduct including self-harm and

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 4 of 9
       being a danger to others. K.T. was discharged from Gibault in December 2017,

       without having successfully completed his treatment. K.T.’s family installed

       security cameras inside their home in anticipation of K.T.’s return.


[9]    K.T. had been home for approximately three months, when on March 17, 2017,

       he disabled the security cameras inside his home and entered H.T.’s room while

       she was sleeping. K.T. pulled at the waistband of H.T.’s pants, causing her to

       awaken and scream. K.T. fled from the home, and his parents alerted the

       authorities. An officer searching for K.T. spotted him and ordered him to stop.

       K.T. fled but was eventually stopped by the officer. K.T. was detained at the

       Hamilton County Juvenile Detention Facility. On March 19, 2018, the State

       filed its Petition, alleging that K.T. had committed acts that, if committed by an

       adult, would have constituted resisting law enforcement and sexual battery. On

       April 25, 2018, K.T. admitted that he had committed acts that would have

       constituted resisting law enforcement and battery, as a lesser-included offense of

       sexual battery, had they been committed by an adult.


[10]   After the events of March 17, 2018, K.T.’s parents were no longer willing to

       have him return to their home out of concern for their other children. Prior to

       K.T.’s dispositional hearing, the Hendricks County Probation Department

       (HCPD) contacted eleven in-state and two out-of-state residential treatment

       facilities seeking a placement for K.T. None accepted him. The HCPD

       recommended placement with the DOC due to K.T.’s failure to benefit from

       community-based services. As a CHINS who was also alleged to be

       delinquent, K.T. was considered a dual status youth. On April 10, 2018, K.T.’s

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 5 of 9
       dual status assessment team prepared a dispositional report in which the nine-

       member team, which included K.T.’s guardian ad litem, representatives from

       DCS, his adoptive parents, and service providers, unanimously concluded that

       K.T. should be placed with the DOC due to his previous failed placements.


[11]   On April 25, 2018, and May 21, 2018, the juvenile court held dispositional

       hearings. Ashley Starling (Starling) of the HCPD testified that, in her opinion,

       it would be “very, very dangerous” to place K.T. in the community due to his

       history and the potential that he could harm another child. (Transcript Vol. II,

       p. 41-42). Starling had been advised by DCS that K.T. could not be placed in a

       foster home or a group home until he successfully completed a sexually

       maladaptive behavior treatment program. K.T. could not complete that type of

       treatment in a foster home. Starling had verified that DOC provided such

       treatment. Starling had located no other placement option for K.T. other than

       the DOC. Courtney Crowe (Crowe) of DCS provided her professional opinion

       that, because K.T. had failed three residential placements and had not

       successfully completed treatment for his sexually maladaptive behaviors, no

       foster care home would be willing to take him. On May 22, 2018, the juvenile

       court entered its dispositional order in which it made the following relevant

       findings:


               22. Despite the treatment [K.T.] has received, he continues to be
               a risk for sexually maladaptive behavior.


               23. Extensive treatment has been given to [K.T.] without success.
               [K.T.] needs to successfully complete [the DOC’s] sexually

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 6 of 9
               maladaptive treatment program and then needs a significant
               period of supervision by Probation to be sure he can be safely
               placed in the community.


               24. Unless [K.T.] receives the treatment he needs, he is at
               significant risk to reoffend as a juvenile and as an adult.


       (Appellant’s App. Vol. II, p. 118). The juvenile court specifically found

       Crowe’s testimony to be credible that K.T. could not be placed in a group home

       or foster care until he successfully completed sexually maladaptive behavior

       treatment. The juvenile court awarded wardship of K.T. to the DOC for an

       indeterminate period and directed K.T. to successfully complete a sexually

       maladaptive behavior treatment program as well as a psychological evaluation

       to determine his other treatment needs.


[12]   K.T. now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[13]   K.T. appeals from the trial court’s dispositional order placing him with the

       DOC. “The disposition of a juvenile adjudicated a delinquent is a matter

       committed to the trial court’s discretion, subject to the statutory considerations

       of the child’s welfare, community safety, and the policy favoring the least harsh

       disposition.” A.M. v. State, 109 N.E.3d 1034, 1037 (Ind. Ct. App. 2018). We

       review a juvenile court’s dispositional order for an abuse of discretion, which

       occurs if its decision is clearly against the logic and effect of the facts and

       circumstances before it or the reasonable inferences that may be drawn


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 7 of 9
       therefrom. Id. In addition, when determining whether a juvenile court abused

       its discretion, we neither reweigh the evidence nor judge witness credibility. Id.


[14]   Here, K.T. had deeply-seated sexually maladaptive behavior resulting from his

       own history of being abused. It was Starling’s opinion that K.T. was a danger

       to the community. K.T. had received out-patient therapy, wraparound services,

       and had been hospitalized for acute incidents. Prior to committing the instant

       delinquent acts, K.T. had been placed in residential treatment for almost four

       years at three different facilities for his sexually maladaptive behaviors but was

       unsuccessful at completing treatment. By the time of his dispositional hearing,

       no residential treatment facility would accept K.T. for further treatment, and

       the DOC was the only place where he could access the treatment that the

       HCPD, DCS, and K.T.’s dual status team all concluded that he needed. Given

       this evidence, the juvenile court’s decision to place him with the DOC was not

       clearly against the logic and effect of the facts and circumstances before it. Id.


[15]   K.T. argues that the juvenile court should have treated him as a CHINS and

       that DCS should have inquired about the possibility of foster care as an

       alternate disposition. However, K.T.’s contentions ignore that the juvenile

       court received the recommendation of the dual status team, which considered

       what was in K.T.’s best interests as both a CHINS and a juvenile who had been

       alleged to have committed a delinquent act. That team unanimously

       recommended that K.T. be placed with the DOC. In addition, the evidence

       before the juvenile court was that foster care was not an option for K.T. until he

       successfully completed sexually maladaptive behavior treatment. In its

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 8 of 9
       dispositional order, the juvenile court specifically credited that evidence, which

       we will not reweigh on appeal. A.M., 109 N.E.3d at 1037. Finding no abuse of

       the juvenile court’s discretion, we affirm its dispositional order.


                                             CONCLUSION
[16]   Based on the foregoing, we conclude that the juvenile court acted within its

       discretion when it placed K.T. with the DOC.


[17]   Affirmed.


[18]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1333 | December 14, 2018   Page 9 of 9